DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-11, 13-20 are presented for examination.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered. 
Applicant states (pp 7-8) that “Claim 1, as amended, recites: "the variable file logical indicator indicates which variable file of a plurality of variable files to use, each variable file corresponding to a respective piece of equipment" (emphasis added). Similar subject matter appears in claims 9 and 17. This is a modified version of subject matter from claims 4 and 12.”  Applicant argues that Patel does not teach on the amendments to the independent claims.  In response to the argument, Examiner respectfully agrees.  Patel teaches on variable files for object (equipment) types.  However, Patel does not teach on “each variable file corresponding to a respective piece of equipment”.   An updated search was conducted and a new art was found to read on the amendments to the claims, US PGPub 2019/0052551 (Barczynski).
Please see updated rejection below in view of US PGPub 2019/0052551 (Barczynski) further in view of US PGPub 2019/0065345 (Patel), US PGPub 2002/0183956 (Nightingale).  N’Gum still teaches on Claims 3, 5, 11, 13 regarding additional templates when new equipment is added to the SDN and Yabusaki still teaches on Claim 20 for a second test case re-uses templates and variable files from the first case.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0052551 (Barczynski) in view of US PGPub 2019/0065345 (Patel).

Regarding Claims 1, 9:
Barczynski teaches 1, 9. A Method for testing a SDN network (Fig 15, cloud: Cloudnine) including a plurality of equipment having a plurality of equipment types ([0145] different machine types), wherein each piece of equipment (ie. virtual machine (VM)) is unique,  ([0110] FIG. 6 illustrates a user interface that can allow a user to choose a flavor mapping configuration. A user may map the list of flavors 610 of a cloud to an indexed list of flavors 620 that can be used for the test. The test can refer to a flavor using the index shown in FIG. 6 so that the test may be cloud agnostic, and not tied down to a certain cloud with a specific flavor. A default flavor may also be defined that may be used for launching a test instance.  Fig 9A-C, virtual machines are unique, placed in different/separate zones) comprising:
([0162] Computer program instructions may be stored in the memory and which may be processed by the processors), wherein the processor is further configured to: 	
selecting a test case (ie. test template), wherein the test case includes a test step (ie. test cases) to be performed on an equipment of the network,  ([0112] FIG. 7 there can be test templates 710 stored in a database, which may be selected by the users. The test templates may describe which test cases should be run, when a test should be executed, and/or the topology of the target environment to be tested, for example, the configuration of the virtual machine or a back end storage)
the test step includes a template logical indicator (ie. test instance document 730) ([0113] A copy of the test template may be created and associated with the cloud, as shown in step 720. This copy of the test template may be known as a test instance document 730) 
and a variable file logical indicator, and the variable file logical indicator ([0109]  cloud flavor 'ml.tiny') indicates which variable file of the a plurality of variable files to use ([0110] The test can refer to a flavor using the index shown in FIG. 6) each variable file corresponding to a respective piece of equipment (ie. vm);  ([0109] In certain embodiment, a cloud flavor may include a label that may be put on specific combination of virtual CPUs, memory, and storage. Both public and private clouds may use cloud flavors. However, there may not be any fixed standard on what a particular flavor means. For example, in one cloud flavor 'ml.tiny' can mean virtual machine with one virtual CPU, while in another cloud such flavor may not even be defined)
(ie. test template) for the equipment in the SDN network (Fig 15, cloud: Cloudnine) to be tested indicated by the template logical indicator (test instance document 730, test run 760);  ([0113] A copy of the test template may be created and associated with the cloud, as shown in step 720. This copy of the test template may be known as a test instance document 730.  [0114] In certain embodiment, for each of the scheduled test executions 750, a test run document can be created. Test run 760 can be a copy of the test instance document from which the original execution was scheduled. The test run 760, therefore, can also contain snapshots of important test configuration and environment information, at the time of execution that may be used for historical purposes whenever there may be a need to audit a previous test run. Each test run execution may generate multiple test result documents 770 and test log documents 780 that are associated with the test run document for the execution of a single test)
populating variable values (ie. cloud specific values) in the obtained template using variable values from a variable file (ie. flavor mapping configuration) indicated by the variable file logical indicator ([0109]  cloud flavor 'ml.tiny');  ([0110] FIG. 6 illustrates a user interface that can allow a user to choose a flavor mapping configuration. A user may map the list of flavors 610 of a cloud to an indexed list of flavors 620 that can be used for the test. The test can refer to a flavor using the index shown in FIG. 6 so that the test may be cloud agnostic, and not tied down to a certain cloud with a specific flavor. A default flavor may also be defined that may be used for launching a test instance)
([0114] In certain embodiment, for each of the scheduled test executions 750, a test run document can be created.   [0116] A test may be launched through an ad-hoc one time execution.  The test may be executed briefly after the scheduler receives the test instance schedule. The tests may be previously defined or scheduled via a test menu, thereby allowing the tests to proceed automatically with the pressing or clicking of a single button, as discussed above)
Barczynski teaches on populating variable values in the obtained template using variable values ([0109][0110]).  However, Barczynski is silent on populating at run time variable values in the obtained template using variable values from a variable file indicated by the variable file logical indicator.
Patel teaches, in the same field of endeavor, on test case data which is received for individual test cases and the test case data includes sets of test case specific elements, Abstract.
Patel also teaches populating at run time ([0123]) variable values in the obtained template ([0092]) test case specific object) using variable values from a variable file ([0084] stored as flat file database formats, etc) indicated by the variable file logical indicator ([0078]);  ([0080] the set of test case common elements is available in the test case data 216, the set of test case common elements can be used to replace or populate values for some or all of test case common properties of the test case base object.  [0123] At runtime, the test agent clones the test case base object into the individual test case specific objects and replaces/populates the test case properties ( e.g., the test case specific properties, the test case common properties, etc)


Regarding Claims 2, 10:
Barczynski (as modified by Patel) teaches the inventions of Claim 1, 9 as described.
Barczynski teaches wherein the obtained template is one of a plurality of templates, and each different equipment type has a related template.  ([0104] FIG. 4, users can provide additional parameters of the cloud configuration.  These parameters may be used to determine the configuration of the cloud to be tested. Parameters may be split into several categories including instance configuration, flavor mapping, and a connectivity configuration.  [0109] a cloud flavor may include a label that may be put on specific combination of virtual CPUs, memory, and storage. Both public and private clouds may use cloud flavors).  This shows that the flavor (template) is specific to a particular cloud configuration (equipment type).


Barczynski (as modified by Patel) teaches the inventions of Claim 1, 9 as described.
Barczynski teaches on the utilizing REST protocols/ API ([0096]).  However, Barczynski is silent on wherein the executed step may include one of a general-purpose remote procedure calls (GRPC), representational state transfer (REST), REST configuration (RESTCONF) request, TELNET request, secure shell (SSH) request, network configuration (NETCONF) request, and database query.
Patel teaches wherein the executed step may include one of a general-purpose remote procedure calls (GRPC), representational state transfer (REST), REST configuration (RESTCONF) request, TELNET request, secure shell (SSH) request, network configuration (NETCONF) request, and database query. ([0059] At runtime, test master 112 may determine/select a RESTful (test execution) endpoint for scheduling a specific test to be executed by test agent 118. For instance, test master 112 may determine a set of data items to be included with an HTTP request such as the base URL of RESTful endpoints 126, REST state transition data elements ( e.g., test definition data, test data, in JSON, in XML, in a flat file database format))
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Barczynski per Patel, so as to include wherein the executed step may include one of a general-purpose remote procedure calls (GRPC), representational state transfer (REST), REST configuration (RESTCONF) request, TELNET request, secure shell (SSH) request, network configuration (NETCONF) request, and database query.  It would have been advantageous to include these details as discussed above, as it would allow the modified system to utilize these well-known types of requests/queries when 

Regarding Claims 7, 15:
Barczynski (as modified by Patel) teaches the inventions of Claim 1, 9 as described.
Barczynski teaches on the utilizing response variables in text execution documents for historical purposes ([0114]).  However, Barczynski is silent on wherein executing the test case further includes receiving response variable values and executing a second step using the received response variable values.
Patel teaches wherein executing the test case further includes receiving response variable values (ie. results of test step data) and executing a second step using the received response variable values. ([0081] Test steps that need to be sequentially executed may convey their respective test step execution states including some or all of data in the test steps (e.g., received responses to requests made in a synthetic web transaction, etc.) to other test steps down in the sequential order)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Barczynski per Patel, so as to include wherein executing the test case further includes receiving response variable values and executing a second step using the received response variable values.  It would have been advantageous to include these details as discussed above, as it would allow the modified system to provide updated data as input for a secondary test execution as this would ensure more accuracy for final test results by providing data from the current test system.

Regarding Claims 8, 16:
Barczynski (as modified by Patel) teaches the inventions of Claim 1, 9 as described.
Barczynski teaches wherein executing the test case further includes receiving response variable values and storing the received response variable values in the variable file.  ([0109] In certain embodiment, a cloud flavor may include a label that may be put on specific combination of virtual CPUs, memory, and storage. Both public and private clouds may use cloud flavors. However, there may not be any fixed standard on what a particular flavor means. For example, in one cloud flavor 'ml.tiny' can mean virtual machine with one virtual CPU, while in another cloud such flavor may not even be defined)

Claims 3, 5, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0052551 (Barczynski) in view of US PGPub 2019/0065345 (Patel) further in view of US PGPub 2015/0212927 (N'Gum).

Regarding Claims 3, 11:
Barczynski (as modified by Patel) teaches the inventions of Claims 2, 10 as described.
Barczynski (as modified by Patel) does not teach further comprising adding additional template to the plurality of templates when new equipment is added to the network.
N’Gum teaches, in the same field of endeavor, A test for an application is created and a virtual object is created according to the expected characteristics of the application object, Abstract.
(ie. new object) is added to the network. ([0047] Test module 130 stores the detected actions as test case 136.  The next release of remote application 110 will include a new object that did not exist during the original exploration of remote application 110 through graphical user interface 112.  Test module 130 facilitates incorporation of actions related to the new object into the test case by creating a virtual object)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Barczynski (as modified by Patel) by modifying Barczynski per N’Gum, so as to include adding additional template to the plurality of templates when a new equipment is added to the network.  It would have been advantageous to include these details as it would allow the combined system to provide further automation for testing by automatically updating the testing environment when new equipment/variables are added.  This would save on programming time and allow for efficient execution of testing.

Regarding Claims 5, 13:
Barczynski (as modified by Patel) teaches the inventions of Claims 1, 9 as described.
Barczynski  (as modified by Patel) does not teach further comprising adding additional variable files to the plurality of variable files when new equipment is added to the network.
N’Gum teaches, in the same field of endeavor, A test for an application is created and a virtual object is created according to the expected characteristics of the application object, Abstract.
(ie. new object) is added to the network. ([0047] a user of test device 104 provides characteristics (e.g., object type, etc.) associated with the new object and one or more actions related the new object.  The user also adds test checks associated with the new object.  The virtual object and associated actions are incorporated into a test case 136, such that it includes actions provided using the exploration feature of test module 130 along with actions entered directly related to the virtual object)
The motivation to combine Barczynski (as modified by Patel) with N’Gum is the same as for Claim 3.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0052551 (Barczynski) in view of US PGPub 2002/0183956 (Nightingale).

Regarding Claim 17:
Barczynski teaches 17. A method for generating test cases for testing a software defined network (SDN) including a plurality of equipment (ie. virtual machines (vms)) having a plurality of equipment types ([0145] different machine types) wherein each piece of equipment is unique,  ([0110] FIG. 6 illustrates a user interface that can allow a user to choose a flavor mapping configuration. A user may map the list of flavors 610 of a cloud to an indexed list of flavors 620 that can be used for the test. The test can refer to a flavor using the index shown in FIG. 6 so that the test may be cloud agnostic, and not tied down to a certain cloud with a specific flavor. A default flavor may also be defined that may be used for launching a test instance.  Fig 9A-C, virtual machines are unique, placed in different/separate zones) comprising:
determining test steps (ie. test cases) to be implemented by a first test case (ie. test template);  ([0077] one phase may be the test planning phase in which a test instance will be created from a list of test templates, and assigned to a specific cloud. The test may then be configured and set to run on a scheduled time.  [0112] FIG. 7 there can be test templates 710 stored in a database, which may be selected by the users. The test templates may describe which test cases should be run, when a test should be executed, and/or the topology of the target environment to be tested, for example, the configuration of the virtual machine or a back end storage. [0113] A copy of the test template may be created and associated with the cloud, as shown in step 720. This copy of the test template may be known as a test instance document 730.  [0114] In certain embodiment, for each of the scheduled test executions 750, a test run document can be created)
developing (ie. create) a plurality of templates (ie. test templates) to carry out each action (ie. test executions 750) in the test steps (ie. test cases),  ([0077] one phase may be the test planning phase in which a test instance will be created from a list of test templates, and assigned to a specific cloud. The test may then be configured and set to run on a scheduled time.  [0118] In certain embodiments, the test may be planned, as shown in step 803. Planning of the test can include using test templates that allow for testing of various aspects of the cloud. Tests may be planned for cloud services running in the cloud, computing, network, storage, and applications, such as virtualized telecommunication network functions, for example, an IMS. The templates may then be put into the configuration for testing)
(ie. compression test) includes a subset of the plurality of templates (ie. flavors 620) ([0110] A user may map the list of flavors 610 of a cloud to an indexed list of flavors 620 that can be used for the test.  [0140] The cloud grade calculation may be computed using different methods. Some embodiments, for example, generate a test case grade per flavor, for example, a 7-Zip test. For each flavor, the average test measurements value of each KIP may be calculated.  [0141] In other embodiments, the test group grade may be calculated per cloud resource, for example, a  compression test. For each of the test groups in a cloud resource, the test case grade average may be calculated for all flavors in a test group by averaging the test case grades from all flavors)
and each template in the subset (ie. flavor) is associated with a different equipment type (ie. specific cloud flavor);  ([0104] FIG. 4, users can provide additional parameters of the cloud configuration.  These parameters may be used to determine the configuration of the cloud to be tested. Parameters may be split into several categories including instance configuration, flavor mapping, and a connectivity configuration.  [0109] a cloud flavor may include a label that may be put on specific combination of virtual CPUs, memory, and storage. Both public and private clouds may use cloud flavors).  This shows that the flavor (template) is specific to a particular cloud configuration (equipment type).
specifying for each action a template logical indicator (ie. test instance document 730, test run 760) that specifies which of the plurality of templates to use at run time;  ([0113] A copy of the test template may be created and associated with the cloud, as shown in step 720. This copy of the test template may be known as a test instance document 730.  [0114] In certain embodiment, for each of the scheduled test executions 750, a test run document can be created. Test run 760 can be a copy of the test instance document from which the original execution was scheduled. The test run 760, therefore, can also contain snapshots of important test configuration and environment information, at the time of execution that may be used for historical purposes whenever there may be a need to audit a previous test run. Each test run execution may generate multiple test result documents 770 and test log documents 780 that are associated with the test run document for the execution of a single test)
developing a plurality of variable files (ie. cloud specific values) to populate the plurality of templates, wherein each variable file (ie. ml.tiny) corresponding to a respective piece of equipment (ie. virtual machine);  ([0109] In certain embodiment, a cloud flavor may include a label that may be put on specific combination of virtual CPUs, memory, and storage. Both public and private clouds may use cloud flavors. However, there may not be any fixed standard on what a particular flavor means. For example, in one cloud flavor 'ml.tiny' can mean virtual machine with one virtual CPU, while in another cloud such flavor may not even be defined)
specifying, for each action, a variable file logical indicator ([0109]  cloud flavor 'ml.tiny') that indicates which variable file (ie. flavor mapping configuration) of the plurality of variable files to use at run time;   ([0110] FIG. 6 illustrates a user interface that can allow a user to choose a flavor mapping configuration. A user may map the list of flavors 610 of a cloud to an indexed list of flavors 620 that can be used for the test. The test can refer to a flavor using the index shown in FIG. 6 so that the test may be cloud agnostic, and not tied down to a certain cloud with a specific flavor. A default flavor may also be defined that may be used for launching a test instance)
and producing a computer readable file (ie. test run 760 document) specifying the first test case including the test steps, the template logical indicator (ie. test instance document 730), and the variable file indicator ([0061] The test can refer to a flavor using the index shown in FIG. 6).  ([0113] A copy of the test template may be created and associated with the cloud, as shown in step 720. This copy of the test template may be known as a test instance document 730.  [0114] For each of the scheduled test executions 750, a test run document can be created. Test run 760 can be a copy of the test instance document from which the original execution was scheduled. The test run 760, therefore, can also contain snapshots of important test configuration and environment information, at the time of execution that may be used for historical purposes whenever there may be a need to audit a previous test run. Each test run execution may generate multiple test result documents 770 and test log documents 780 that are associated with the test run document for the execution of a single test)
Barczynski teaches specifying for each action a template logical indicator that specifies which of the plurality of templates to use at run time ([0113][0114]).  However, Barczynski is silent on specifying for each action a template logical indicator that specifies which of the plurality of templates to use at run time based upon an equipment type of equipment to be tested.
Nightingale teaches, in the same field of endeavor, method of reading a configuration file containing predetermined parameters identifying the type of device and capabilities of the 
Nightingale also teaches specifying for each action a template logical indicator (ie. configuration file) that specifies which of the plurality of templates (ie. configuration file templates) to use at run time based upon an equipment type of equipment (ie. type of device) to be tested;  ([0020] When preparing a device for testing in accordance with the technique of the present invention, a user needs to prepare a configuration file containing the parameters that the configuration engine needs to know about in order to dynamically generate a suitable test environment for that device.  In preferred embodiments, the configuration file is selected from a set of configuration file templates, the set containing a configuration file template for each type of device, and each configuration file having a number of entries for providing configuration information specific to the device)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Barczynski per Nightingale to include specifying for each action a template logical indicator that specifies which of the plurality of templates to use at run time based upon an equipment type of equipment to be tested.  It would have been advantageous to include these details as discussed above, as it would allow the modified system to implement tests based on equipment type, allowing for efficiency and comparison of test results based on equipment type which would provide further accuracy for final results.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0052551 (Barczynski) in view of US PGPub 2002/0183956 (Nightingale) further in view of US PGPub 2015/0212927 (N'Gum).

Regarding Claim 18:
Barczynski (as modified by Nightingale) teaches the invention of Claim 17 as described.
Barczynski (as modified by Nightingale) does not teach further comprising adding an additional template to the plurality of templates when a new node is added to the network.
N’Gum teaches further comprising adding an additional template to the plurality of templates when a new node (ie. new object) is added to the network. ([0047] Test module 130 stores the detected actions as test case 136.  The next release of remote application 110 will include a new object that did not exist during the original exploration of remote application 110 through graphical user interface 112.  Test module 130 facilitates incorporation of actions related to the new object into the test case by creating a virtual object)
The motivation to combine Barczynski (as modified by Nightingale) with N’Gum is the same as for Claim 3.

Regarding Claim 19:
Barczynski (as modified by Nightingale) teaches the invention of Claim 17 as described.
Barczynski (as modified by Nightingale) does not teach further comprising adding additional variable files to the plurality of variable files when a new node is added to the network.
(ie. new object) is added to the network. ([0047] a user of test device 104 provides characteristics (e.g., object type, etc.) associated with the new object and one or more actions related the new object.  The user also adds test checks associated with the new object.  The virtual object and associated actions are incorporated into a test case 136, such that it includes actions provided using the exploration feature of test module 130 along with actions entered directly related to the virtual object)
The motivation to combine Barczynski (as modified by Nightingale) with N’Gum is the same as for Claim 3.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0052551 (Barczynski) in view of US PGPub 2002/0183956 (Nightingale) further in view of US PGPub 2019/0340108 (Yabusaki).

Regarding Claim 20:
Barczynski (as modified by Nightingale) teaches the invention of Claim 17 as described.
Barczynski teaches on utilizing test data in each test case for test step execution ([0114]).  However, Barczynski (as modified by Nightingale) is silent on generating a second test case wherein the second test case re-uses one of templates and variable files from the first test case.

Yabusaki also teaches further comprising generating a second test case wherein the second test case re-uses one of templates (ie. stored system environments) and variable files (ie. environment characteristics) from the first test case. ([0072] Fig 9, In step S12, the test executor 23 runs tests using a variety of access patterns 34 on the pilot environments 11-1 through 11-N. The test executor 23 stores the test results as system environments 35.  Rather than just storing a basic list of environment characteristics, the stored system environments 35 include system environment names, catalog names, access pattern names, and test results that can be re-used to accurately determine compatibility of combinations with similar environments)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Barczynski (as modified by Nightingale) by modifying Barczynski per Yabusaki, so as to include generating a second test case wherein the second test case re-uses one of templates and variable files from the first test case.  It would have been advantageous to include these details as discussed above, as it would allow the combined system to save on processing time and resources by utilizing previous test case data to provide further customizing of constraints based on previous test results.  

Conclusion & Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.J.H/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454